Frank S. Rogers, as plaintiff, commenced this action against Godlieb B. Yauk, as defendant, to quiet title to a strip of land 19 rods wide, extending across the south side of the N.E. 1/4 of section 23, township 29 north, range 22 west, located in Harper county. There was a trial to the court and a jury and a verdict for the plaintiff in the sum of $55. Judgment was rendered upon the verdict for the amount thereof, and quieting title to the strip in dispute in the plaintiff. To review that judgment the cause has been brought to this court.
The petition in error and case-made were filed in this court July 22, 1914. The cause was regularly submitted December 6, 1915. The brief and argument in behalf of the plaintiff in error were filed November 3, 1915. The defendant in error has filed no reply brief, nor given any satisfactory reason for not doing so.
Inasmuch as the brief of the plaintiff in error reasonably tends to support the assignments of error, following Taylor v.Wade   Co., 44 Okla. 294, 144 P. 559, and the cases cited therein, the judgment appealed from is reversed, and the cause remanded for a new trial.
By the Court: It is so ordered: *Page 643